Citation Nr: 0218450	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 
27, 1998, for a 10 percent rating for residuals of a shell 
fragment wound to the right axilla, with retained metallic 
fragment.

2.  Entitlement to an effective date earlier than March 
27, 1998, for a 10 percent rating for residuals of a shell 
fragment wound to the right elbow, with spurring and 
retained metallic fragment.

3.  Entitlement to an effective date earlier than March 
27, 1998, for a 10 percent rating for residuals of a shell 
fragment wound to the right forearm and wrist, with 
retained metallic fragment.

4.  Entitlement to service connection for anti-D (RhO) 
antibodies. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1970, including a period of combat service in Vietnam from 
October 31, 1969, to December 29, 1969.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from August 1998 and June 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  Effective August 11, 1970, service connection for the 
residuals of shell fragment wounds to the right axilla, 
right elbow, and right forearm and wrist was established, 
each rated by the RO at a noncompensable disability 
evaluation level.

3.  Effective March 27, 1998, the residuals of shell 
fragment wounds to the right axilla, right elbow, and 
right forearm and wrist, were each found by the RO to have 
increased in disability to a 10 percent evaluation level. 

4.  The competent medical evidence of record establishes 
that residuals of shell fragment wounds to the right 
axilla, right elbow and right forearm and wrist, in the 
form of moderately symptomatic scarring causing limitation 
of motion in the parts affected, have been manifest at 
least since a December 2, 1970, VA examination.

5.  The competent medical evidence of record only 
establishes the presence of degenerative spurring in the 
right elbow since a September 10, 1998, VA x-ray 
evaluation.

6.  The presence of anti-D (RhO) antibodies in the 
veteran's circulatory system has not been shown by 
competent medical evidence of record to be a disease or 
injury resulting in disability.


CONCLUSIONS OF LAW

1.  An effective date of August 11, 1970, is warranted for 
a 10 percent rating for residuals of a shell fragment 
wound to the right axilla, with retained metallic 
fragment.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
4.73, 4.118, Diagnostic Codes 7805-5301 (2002).

2.  The criteria for a separate 10 percent evaluation for 
residuals of a shell fragment wound to the right elbow 
with retained metallic fragment, in the form of scarring, 
effective from August 11, 1970, have been approximated.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.73, 4.118, 
Diagnostic Codes 7805-5305 (2002). 
 
3.  An effective date of August 11, 1970, is warranted for 
a 10 percent rating for residuals of a shell fragment 
wound to the right forearm and wrist, with retained 
metallic fragment.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 4.73, 4.118, Diagnostic Codes 7805-5307 (2002). 

4.  The veteran's anti-D (RhO) antibodies are precluded 
from service connection under VA law.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claims, as well as the applicable laws and regulations, as 
indicated in the August 1998 and June 1999 rating 
decisions, the February 1999 and January 2000 statements 
of the case, the October 2000 and February 2002 
supplemental statements of the case, and in letters from 
the RO.  The RO also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence 
the RO would attempt to obtain on his behalf, as noted in 
correspondence dated in April 1998, November 1998 and 
April 2001.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure 
that all relevant evidence was associated with the claims 
file, noting that it contains service medical records, 
private records and VA treatment records.  The veteran was 
also given new VA examinations with appropriate testing in 
May 1998, December 1998 and March 1999, as well as the 
opportunity to testify at a hearing, which was held in 
October 2000.
Earlier Effective Date Claims

This veteran is a Vietnam War survivor.  After sustaining 
multiple wounds from triggering a booby trap on December 
20, 1969, he was honorably discharged from service.  He 
was awarded the Purple Heart and the Combat Infantryman's 
Badge.  

In August 1970, the veteran filed his original claim for 
service connection for multiple fragment wounds of the 
right side, from the neck to the foot with nerve damage, 
and for fragment wounds of the left buttock and left calf 
of the leg, all reported as received on December 20, 1969.  

In early December 1970, the veteran was afforded a VA 
special surgical and orthopedic examination to evaluate 
his claimed multiple fragment wounds.  In a  
late December 1970 rating decision, the RO service-
connected him for: (1) residual shell fragment wounds 
(SFWs) of the right foot with retained foreign bodies; (2) 
residual SFWs of the left mid-posterior proximal leg, 
symptomatic cicatrix, sensitive-contracted; (3) residual 
SFWs of the anterior neck; and (4) residual SFWs of both 
buttocks-abdomen.  The RO did not grant or deny service 
connection for any other SFWs pertaining to the right side 
of the veteran's body.  

In April 1998, the veteran filed a claim requesting an 
increased evaluation for his "service-connected 
disabilities."  In May 1998, he requested an increased 
evaluation for disabilities including his "service-
connected right elbow and shoulder."  In an August 1998 
rating decision, the RO recognized that the veteran had 
had additional right arm disorder claims pending since 
August 1970, the date of his original claim for service 
connection for multiple SFWs sustained on December 20, 
1969.  The RO then service-connected additional right arm 
disabilities as follows: (1) scar, SFW, right axilla (non-
dominant), at a noncompensable rating under Diagnostic 
Code (DC) 7805, from August 11, 1970; (2) scar, SFW, right 
elbow (non-dominant), at a noncompensable rating under DC 
7805, from August 11, 1970; and scar, SFW, right wrist 
(non-dominant), at a noncompensable rating under DC 7805, 
from August 11, 1970.  
In September 1998, the veteran requested a higher initial 
evaluation for the aforementioned right arm disabilities.  
He was subsequently afforded VA nerves examinations in 
December 1998 and March 1999.  In a June 1999 rating 
decision, the RO reclassified and increased his initial 
disability ratings as follows: (1) residuals, SFW, right 
axilla with retained metallic fragment, at a 
noncompensable rating under DC 7805-5301, from August 11, 
1970, but at a 10 percent rating from March 27, 1998; (2) 
residuals, SFW, right elbow with spurring and retained 
metallic fragment, at a noncompensable rating under DC 
5010-5211, from August 11, 1970, but at a 10 percent 
rating from March 27, 1998; and (3) residuals, SFW, right 
forearm and wrist with retained metallic fragment, at a 
noncompensable rating under Diagnostic Codes (DC) 7805-
5307, from August 11, 1970, but at a 10 percent rating 
from March 27, 1998.  In August 1999, the veteran 
requested an earlier effective date of August 11, 1970, 
for the 10 percent, March 27, 1998, ratings assigned to 
these three disabilities; these matter are now on appeal 
to the Board. 

Generally, the effective date of an evaluation and award 
of compensation, pension, or dependency and indemnity 
compensation based on an original claim, the claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  38 C.F.R. § 3.400(o)(2), 
however, provides that an award of increased disability 
compensation shall be effective from the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 
one year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred in or aggravated by service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).
A 10 percent rating is provided for superficial scars 
which are poorly nourished with repeated ulceration, or 
are tender and painful on objective demonstration.  38 
C.F.R. § 4.119, Diagnostic Codes 7803, 7804 (2002).  Other 
scars are rated on the basis of limitation of function of 
the part affected.  38 C.F.R. § 4.119, Diagnostic Code 
7805 (2002).

In its June 1999 rating, the RO reclassified the three 
pending right arm disabilities from the categories 
utilized in the initial August 1998 rating.  The RO tied 
the right axilla and right forearm and wrist scar 
residuals to limitation of motion of those parts, but only 
rated the right elbow based upon newly discovered 
arthritic complications, removing a previously assigned 
scar rating from the newly assigned right elbow disability 
evaluation.  The RO noted that the new 10 percent rating 
assigned to these disabilities could not be dated earlier 
than March 27, 1998, because there was no earlier medical 
evidence of record showing symptomatology to support that 
level of evaluation under the applicable diagnostic codes.

The Board observes, however, that the December 1970 VA 
examination report refers to scarring of the right axilla, 
elbow, and wrist and forearm regions.  Further, the 
examiner noted the multiple scars as received from shell 
fragment wounds on December 20, 1969, and labeled them in 
his recorded diagnosis as "moderately symptomatic."  Taken 
in conjunction with the veteran's testimony of constant 
right arm pain dating back to the time of his initial 
injuries, the Board finds that the veteran had compensable 
(to a level of 10 percent, representing moderate 
impairment under the Rating Schedule) scarring of the 
right axilla, elbow, and forearm and wrist dating back to 
August 11, 1970, as supported by competent medical 
evidence of record.  See 38 C.F.R. §§ 3.102, 4.73, 4.118, 
Diagnostic Codes 5301, 5305, 5307, 7805 (2002).

The Board notes that a separate rating may be assigned for 
different manifestations of an injury, such as the 
aforementioned "moderately symptomatic" right elbow 
scarring, as opposed to its currently rated arthritic 
complications.  Normally, evaluation of the same 
disability under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), however, 
the United States Court of Appeals for Veterans Claims 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.  Accordingly, the Board finds that the veteran 
should receive a separate 10 percent rating for the 
moderately symptomatic scarring of his right elbow, under 
DC 7805-5305, effective from August 11, 1970.

The Board further notes, however, that an earlier 
effective date for the 10 percent rating for the veteran's 
right elbow spurring as classified by the RO under DC 
5010-5211 is not supported by competent medical evidence 
of record.  See 38 C.F.R. § 4.71a (2002).  The earliest 
noted evidence of arthritic complications in the veteran's 
right elbow is still a September 10, 1998, VA x-ray 
examination finding of degenerative spurring at the 
cornoid process.  Accordingly, the March 27, 1998, 
effective date established by the RO is also the earliest 
date deemed valid by the Board.

Service Connection Claim

In April 1998, the veteran filed a claim for entitlement 
to service connection for anti-D (RhO) antibodies, 
developed as a result of surgery for the multiple SFWs 
incurred in service on December 20, 1969.  

In support of his claim, the veteran has submitted two 
medical reports.  An April 1978 report from the South 
Plains Blood Service stated that when the veteran gave 
blood in January 1976, he was found to have anti-D (RhO) 
antibodies in his blood.  In a July 1999 record, the 
Medical Director of the Blood Bank for the VA Central 
Texas Healthcare System noted that prior administration of 
O positive blood to the veteran during a transfusion, a 
medically acceptable practice in the case of a life-
threatening situation, led to the development of the 
current anti-D (RhO) antibodies in his blood.  
(Information in the claims file indicates that the 
veteran's blood type is O negative.)  This physician 
stated that the veteran must receive O negative blood in 
the future, and could no longer receive O positive blood.  
Finally, he noted that the veteran should wear a Medic-
Alert disc indicating this restriction.
The veteran also reported that he was told by medical 
personnel that should he ever receive O positive blood in 
the future, he could suffer a fatal allergic reaction 
because of the presence of the anti-D (RhO) antibodies in 
his system.  He further noted that over the course of his 
lifetime, he has received no other blood transfusion other 
than the one received in service because of his December 
20, 1969, injuries.  

Generally, service connection may be granted for disease 
or injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110.  Service connection may also be 
granted where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309.  If there is no evidence of a 
chronic condition during service or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for disease that is diagnosed after discharge 
from active service, when the evidence establishes that 
such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In an August 1998 rating decision, the RO denied this 
claim, finding that there was no evidence of a current 
disease or injury resulting in disability, as required 
under VA law.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The RO stated that there was no evidence that this 
abnormal laboratory finding had manifested in disability.  
The veteran has properly appealed this matter to the 
Board.

In reviewing all of the evidence pertaining to this claim, 
the Board notes that it is highly sympathetic to the 
veteran's situation.  In this case, however, the Board is 
simply without authority to grant service connection for 
this abnormal laboratory finding.  Although there is 
competent evidence on file indicating that the veteran 
likely developed this condition as the result of his 
active service, and that he currently has this condition, 
there is nothing of record to show that the presence of 
these anti-D (RhO) antibodies in his circulatory system is 
either a disease or an injury, and furthermore, nothing to 
indicate that the presence of these antibodies results in 
disability: that is, at least a theoretical impairment in 
earning capacity, for which VA disability law has been 
structured to compensate veterans.  The Board notes that 
there are many other medical conditions that may not 
currently be service-connected under VA law, such as a 
laboratory reading of high blood cholesterol.  
Unfortunately, this is a similar case, and the Board is 
without authority to go beyond the legal preclusion of 
service connection for claims of this nature.


ORDER

An earlier effective date of August 11, 1970, is granted 
for the award of a 10 percent rating for residuals of a 
shell fragment wound to the right axilla, with retained 
metallic fragment.

A separate 10 percent rating for residuals of a shell 
fragment wound to the right elbow with retained metallic 
fragment, in the form of scarring, is granted, effective 
from August 11, 1970.

An earlier effective date of August 11, 1970, is granted 
for the award of a 10 percent rating for residuals of a 
shell fragment wound to the right forearm and wrist, with 
retained metallic fragment.

Service connection for anti-D (RhO) antibodies is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

